 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-0218-TLN
12                                 Plaintiff,             STIPULATION AND ORDER
                                                          TO CONTINUE THE JURY TRIAL
13                          v.
                                                          Date:      October 31, 2019
14   LEWIS CLARENCE MCCUTCHEON,                           Time:      9:30 a.m.
                                                          Judge:     Hon. Troy L. Nunley
15                                Defendant.
16

17          Plaintiff United States of America, through its undersigned counsel, and defendant Lewis Clarence

18 McCutcheon, through his counsel of record, stipulate that the 3-day jury trial currently set for December

19 2, 2019, be continued to January 27, 2020. The parties further stipulate that the trial confirmation hearing

20 set for October 31, 2019, be continued to December 19, 2019.

21          On November 1, 2018, Mr. McCutcheon was arraigned on the four-count indictment. (Dkt. Nos.

22 19, 21.) In the days following, the government produced discovery to the defense that included 84 pages

23 of documents, several dozen photos, and a disk with four audio and two video files.

24          In July 2019, the parties met for a status hearing and set this case for a 3-day jury trial, scheduled

25 to begin on December 2, 2019. (Minutes, Dkt. No. 33.) At the hearing, the parties also agreed on a trial

26 confirmation hearing date of October 31, 2019. (Id.)

27          Recently, defense counsel has requested additional discovery that the government expects to

28 produce in the coming weeks. Defense counsel believes these materials are essential to preparing the

      STIPULATION AND ORDER TO CONTINUE THE JURY          1
      TRIAL
 1 defense case for trial. Defense counsel will require time to review these new materials, as well as the

 2 items already produced, time to discuss them with her client, time to conduct research into any potential

 3 suppression issues or motions to dismiss, time to conduct additional investigation, and time to otherwise

 4 prepare for trial.

 5          Based on the foregoing, the parties stipulate that the jury trial currently set for December 2, 2019,

 6 be continued to January 27, 2020, at 9:00 a.m. The parties further stipulate that the trial confirmation

 7 hearing now set for October 31, 2019, be continued to December 19, 2019, at 9:30 a.m. Last, the parties

 8 agree that time under the Speedy Trial Act should be excluded from December 2, 2019 (time has already

 9 been excluded through that date, see Dkt. No. 33), up to and including January 27, 2020 (the first day of

10 trial), under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and Local Code T4.

11          The parties agree that the failure to grant a continuance in this case would deny defense counsel

12 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

13 The parties also agree that the ends of justice served by the Court granting the requested continuance

14 outweigh the best interests of the public and the defendant in a speedy trial.

15                                                        Respectfully submitted,

16

17 Dated: October 29, 2019                                _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
18                                                        Assistant United States Attorney
                                                          Attorneys for plaintiff United States of America
19

20
     Dated: October 29, 2019                              _/s/ THD for Kelly Babineau________
21                                                        KELLY BABINEAU
                                                          Law Office of Kelly Babineau, APC
22                                                        Attorney for defendant Lewis McCutcheon
23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE THE JURY          2
      TRIAL
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court hereby orders that this case be set for a 3-day jury trial, scheduled to begin on January

 9 27, 2020, at 9:00 a.m. The Court further orders that the parties appear on December 19, 2019, at 9:30

10 a.m. for a trial confirmation hearing. The Court further orders that the time from December 2, 2019, up

11 to and including January 27, 2020, be excluded from the computation of time within which the trial in

12 this case must begin under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and Local

13 Code T4.

14    Dated: October 30, 2019

15

16                                                                 Troy L. Nunley
17                                                                 United States District Judge

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE THE JURY           3
      TRIAL
